Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Since this application is in condition for allowance except for the formal matters, prosecution as to the merits is closed in accordance with the practice under EX Parte Quayle, 1935 C.D. 11, 453 O.G. 213,  the following formal matters:
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
   
Allowable Subject Matter
Claims 1-12 are allowed.
Claims 1, 11 and 12 are independent claims
The following is an examiner's statement of reasons for allowance: 
As to claims 1 and 11, the present invention from the current application discloses a server in which “providing, as a bot of the chat application service, a chat bot function for supporting an operation by a user and the supporting of the operation includes, in a case in which an image processing request is accepted via a chat screen of the chat application service, processing to specify, based on the information stored in the predetermined storage area, an image processing apparatus which can be used by a user who made the image processing request from the plurality of image processing apparatuses, and to present information of the specified image processing apparatus via the chat screen” which is allowable in combination with the other claimed limitations.
As to claim 12, the present invention from the current application discloses a control method in which “in a case in which a chat bot participating in a chat presented by the chat application service accepts, via the chat, a user operation indicating a printing request, the chat bot transmits, to the cloud printing service, a request including information for identifying a user who made the user operation and inquiring about a cloud printer which can be used by the user, in response to accepting the request, the cloud printing service specifies, based on the information for identifying the user included in the request, a tenant of the user who made the printing request to the management service, and notifies the chat bot of a list of the cloud printers which can be used by the user belonging to the specified tenant, and the chat bot further presents, based on the notified list of the cloud printers, a cloud printer which can be used by the user who made the user operation indicating the printing request on the chat” which is allowable in combination with the other claimed limitations.
The closest prior art such as Ishii (US P. No. 2020/0344375) and Sasamae et al. (US P. No. 2020/0304437), which is recorded in the Examiner’s Citation of Pertinent Prior Art below. However, the prior art above fails to anticipate or render the above underlined limitations obvious.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/10/20 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner as indicated below.


	 			Examiner’s Remark
The prior art made of record and relied upon is considered pertinent to applicant’s disclosure:
	Ishii (US P. No. 2020/0344375) discloses the operation request accepting unit accepts an operation request for an image processing apparatus through a chat between a user and a chatbot serving as a participant in a chat service on a chat board provided by the chat service. The setting accepting unit accepts a setting for an operation of the image processing apparatus requested by the operation request. The payment control unit makes a payment for the operation of the image processing apparatus requested by the operation request through an electronic payment system available on the chat service
Sasamae et al. (US P. No. 2020/0304437) discloses a message communication apparatus includes an operating unit that activates a chat bot, the chat bot running in a messaging service in which users exchange a message, the chat bot exchanging a message with a user, a registration unit that registers the chat bot for each user, and a controller that, if a single first chat bot has been activated in a single chat room through operation of the operating unit by a first user, causes the first chat bot to execute, in response to a message from a second user different from the first user, a function of a second chat bot registered by the second user by using the registration unit.

	Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas Q. Tran whose telephone number is (571) 272-7442. The Examiner can normally be reached on 8:30AM-5:00PM. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mohammad Ghayour can be reached on (571) 272-3021.
The Fax phone number for the organization where this application or processing is assigned is 571 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 

April 09,  2021
/DOUGLAS Q TRAN/Primary Examiner, Art Unit 2672